[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                           No. 06-12087                 ELEVENTH CIRCUIT
                                                            JAN 17, 2007
                       Non-Argument Calendar
                                                         THOMAS K. KAHN
                     ________________________
                                                              CLERK

                       Agency Nos. A96-081-219
                            A97-198-671

MIGUEL EDUARDO MORGADO,
SORAYA ALEJANDRA MORGADO,

                                                            Petitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                                            Respondent.

                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                           (January 17, 2007)

Before ANDERSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
          Miguel Eduardo Morgado,1 a native and citizen of Venezuela, petitions for

review of the final order of the Board of Immigration Appeals (BIA) affirming the

Immigration Judge’s (IJ’s) decision denying his application for asylum,

withholding of removal under the Immigration and Nationality Act (INA), and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, and Degrading Treatment or Punishment (CAT), 8 U.S.C. §§ 1158,

1231; 8 C.F.R. § 208.16(c). Morgado asserts (1) the IJ failed to consider the

changed circumstances and country conditions in Venezuela as to excuse

Morgado’s untimely asylum claim, and (2) the IJ erred in determining Morgado

did not suffer past persecution and did not have a well-founded fear of future

persecution. We lack jurisdiction to review the asylum claim, but conclude

substantial evidence supports the IJ’s denial of withholding of removal and CAT

relief.

                                    I. BACKGROUND

          Morgado entered the United States on January 29, 2002, as a visitor with

permission to remain until March 1, 2002. On February 4, 2004, Morgado was

served with a notice to appear, charging him with removability for having



          1
         Miguel Eduardo Morgado is the lead petitioner. He is also petitioning on behalf of his
wife, Soraya Alejandra Morgado, a native and citizen of Chile.

                                               2
remained in the United States beyond the time allowed. Morgado admitted the

allegations of the notice to appear and conceded removability. Morgado requested

asylum, withholding of removal, and relief under the CAT on behalf of himself

and his wife.

      At the hearing before the IJ, Morgado testified his asylum claim was based

on past persecution and fear of continued persecution on account of his

membership in the Democratic Action Party (DAP) in Venezuela. Morgado joined

the DAP in 1996, and became Youth Secretary of the DAP in 1997. As a member

of the DAP, Morgado participated in approximately 12 to 13 peaceful

demonstrations against Venezuela’s President, Hugo Chavez, and collected

signatures to modify Venezuela’s constitutional assembly.

      On March 18, 2000, Morgado participated in a demonstration against

President Chavez, and the following day, someone placed dog feces outside the

door of his apartment with a note stating that he was not loyal to his country. In

May of 2000, after another march, he received a written threat to stop organizing

marches against the government.

      In addition to the written threats, Morgado received approximately 100

threatening phone calls. After participating in a march on June 13, 2000, Morgado

received a threatening phone call telling him to stop organizing marches. After

                                         3
another march in May of 2001, he received a phone call threatening his family.

After a march in June of 2001, he also received constant threatening phone calls.

The callers of the threatening phone calls never identified themselves.

Additionally, Morgado never reported the threatening phone calls to the police.

      In August 2001, Morgado’s family moved to another apartment in the same

city. On November 20, 2001, Morgado was attacked by unknown assailants.

During Morgado’s drive home from the university, his car was ambushed by two

other cars, whose occupants were armed. The attackers called out his name and

told him to kneel. They then hit him in the head with a gun, and punched and

kicked him. He received head injuries, stitches on his eyebrow, and bruises on his

body. Morgado was knocked unconscious, and awoke in a hospital. Morgado did

not report the beating to the police.

      Morgado stopped participating in marches, and in January of 2002, came to

the United States. He testified that his mother, father and younger brother remain

in Venezuela, and that his aunts are involved in the DAP. Morgado’s aunts have

not encountered any problems as a result of their membership in the DAP.

      In addition to Morgado’s testimony and his asylum application, the record

before the IJ also included the State Department’s Country Reports on Human

Rights Practices for Venezuela and Chile, and a letter from a Venezuelan attorney

                                         4
stating that Morgado had contacted him regarding physical aggression by

members of the current Venezuelan government.

      The IJ denied Morgado’s application for asylum, finding the application

was untimely and Morgado had not shown changed or extraordinary

circumstances to excuse the untimely filing. The IJ also found Morgado was

ineligible for withholding of removal or CAT relief, specifically finding Morgado

had not met the burden of showing he would be persecuted based on his

membership in the DAP if returned to Venezuela. The IJ noted there was no

corroborating evidence for his claims. The IJ further found Morgado had not

established he more likely than not would be tortured if returned to Venezuela, and

denied CAT relief. The BIA adopted and affirmed the decision of the IJ,

specifically noting there were no exceptional circumstances to excuse the untimely

asylum application and Morgado was not eligible for withholding of removal or

CAT relief.

                          II. STANDARD OF REVIEW

      “When the BIA issues a decision, we review only that decision, except to

the extent the BIA expressly adopts the IJ’s decision.” Chacon-Botero v. U.S.

Att’y Gen., 427 F.3d 954, 956 (11th Cir. 2005). If the BIA adopts the IJ’s

reasoning, we also review the IJ’s decision. Id. Here, because the BIA adopted

                                         5
the IJ’s reasoning and articulated its reasons for doing so, we review both the IJ’s

and BIA’s decisions.

      “The IJ’s findings of fact are reviewed under the substantial evidence test,

and we ‘must affirm the [IJ’s] decision if it is supported by reasonable, substantial,

and probative evidence on the record considered as a whole.’” Sepulveda v. U.S.

Att’y Gen., 401 F.3d 1226, 1230 (11th Cir. 2005) (citation omitted). “Under this

highly deferential standard of review, the IJ’s decision can be reversed only if the

evidence ‘compels’ a reasonable fact finder to find otherwise.” Id. (citations

omitted).

                                 III. DISCUSSION

A. Asylum

      Morgado asserts the IJ did not consider the changed circumstances and

country conditions in Venezuela as to excuse Morgado’s untimely asylum claim.

The Government contends we lack jurisdiction to review the IJ’s finding that

Morgado’s asylum claim was untimely.

      An asylum application must be “filed within 1 year after the date of the

alien’s arrival in the United States.” 8 U.S.C. § 1158(a)(2)(B). An untimely

application may be considered, however, if the alien demonstrates the existence of

changed circumstances which materially affect the applicant’s eligibility for

                                          6
asylum or extraordinary circumstances relating to the delay in filing the

application. Id. § 1158(a)(2)(D). A court does not have jurisdiction to review an

asylum application that is denied under § 1158(a)(2). 8 U.S.C. § 1158(a)(3); Alim

v. Gonzales, 446 F.3d 1239, 1252 (11th Cir. 2006); Chacon-Botero, 427 F.3d at

957. Here, the IJ concluded Morgado’s claim was filed after the one-year time

limit and Morgado failed to show changed or extraordinary circumstances to

excuse the delay in filing. Morgado’s asylum application was denied under

§ 1158(a)(2); thus, pursuant to § 1158(a)(3), we lack subject-matter jurisdiction to

review the final order of removal as it pertains to the asylum claim. See Alim, 446
F.3d at 1253.

B. Withholding of Removal

      Morgado asserts the IJ failed to: (1) give proper weight and consideration

to Morgado’s testimony regarding the past persecution he suffered in Venezuela,

(2) adequately address his fear of future persecution, (3) consider the country

conditions of Venezuela, and (4) consider corroborative evidence. The

Government contends substantial evidence supports the IJ’s finding that Morgado

is ineligible for withholding of removal.

      “An alien is entitled to withholding of removal under the INA if [he] can

show that [his] ‘life or freedom would be threatened in that country because of

                                            7
[his] race, religion, nationality, membership in a particular social group, or

political opinion.’” Sepulveda, 401 F.3d at 1232 (quoting 8 U.S.C.

§ 1231(b)(3)(A)). The alien bears the burden of showing he more likely than not

would be persecuted or tortured if returned to his country. Sanchez v. U.S. Att’y

Gen., 392 F.3d 434, 437 (11th Cir. 2004). “An alien who has not shown past

persecution, though, may still be entitled to withholding of removal if he can

demonstrate a future threat to his life or freedom on a protected ground in his

country.” Id. (quotations and citation omitted).

      1. Past persecution

      Morgado’s evidence of past persecution consisted of written and verbal

threats to himself and his family and the beating in November of 2001. Morgado

contends the lack of corroborating evidence should not be a reason to find he did

not suffer past persecution.

      “[P]ersecution is an extreme concept, requiring more than a few isolated

incidents of verbal harassment or intimidation, and . . . [m]ere harassment does not

amount to persecution.” Sepulveda, 401 F.3d at 1231 (quotations and citation

omitted). Even if Morgado had corroborating evidence of the written and verbal

threats, it would not amount to persecution. Additionally, even if he had

corroborating evidence of the beating, it would not compel the conclusion he was

                                          8
persecuted on account of his political opinion. Morgado could not identify his

attackers and could not show the beating was on account of his political opinion.

Substantial evidence supports the IJ’s conclusion that Morgado did not suffer past

persecution on account of his political opinion.

      2. Well-founded fear of future persecution

      Morgado asserts that even if he has not shown past persecution, the threats

and beating, combined with the changing country conditions in Venezuela,

support a finding of a well-founded fear of future persecution. “An alien who has

not shown past persecution . . . may still be entitled to withholding of removal if

he can demonstrate a future threat to his life or freedom on a protected ground in

his country.” Sanchez, 392 F.3d at 437 (quotations and citation omitted). Again,

substantial evidence supports the conclusion that Morgado did not suffer past

persecution on account of his political opinion, and the changing country

conditions in Venezuela do not compel the conclusion that Morgado will likely

suffer future persecution on account of his political opinion if returned to

Venezuela. Substantial evidence supports the IJ’s conclusion that Morgado does

not have a well-founded fear of future persecution.




                                          9
C. CAT Relief

      Morgado relies on the written and verbal threats and the alleged beating to

show he more likely than not would be tortured if returned to Venezuela.

Morgado must show he more likely than not will be tortured in Venezuela at the

hands of the government to demonstrate eligibility for CAT protection. Sanchez,
392 F.3d at 438. Morgado did not present any evidence that he would be tortured

if returned to Venezuela. Substantial evidence supports the IJ’s conclusion that

Morgado is not eligible for CAT relief.

                               III. CONCLUSION

      We lack jurisdiction to review Morgado’s asylum claim. The IJ’s denial of

withholding of removal and CAT relief is supported by substantial evidence, and

the evidence does not compel an opposite conclusion.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                          10